                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

DOMINICK COLEMAN,                            )
    Plaintiff,                               )          Civil Action No. 7:19-cv-00268
                                             )
v.                                           )
                                             )          By: Elizabeth K. Dillon
JIM DAVIS, et al.,                           )              United States District Judge
      Defendants.                            )

                                  MEMORANDUM OPINION

       Plaintiff Dominick Coleman, a former federal inmate proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983. On April 12, 2019, the court became aware that

Coleman had been released from incarceration. On the same date, the court ordered Coleman to

pay the filing fee in full or otherwise respond to the court’s order within ten days. The court

warned Coleman that failure to respond to the court’s order would result in immediate dismissal

of the action without prejudice. Coleman did not respond. Therefore, this action will be

dismissed without prejudice.

       An appropriate order will be entered.

       Entered: April 30, 2019.



                                                 /s/ Elizabeth K. Dillon
                                                 Elizabeth K. Dillon
                                                 United States District Judge
